Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1, 6-17, 19-21, and 23-27 are allowed.  

Examiner’s Statement of Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  In light of Applicant's remarks, Examiner agrees that the cited reference(s) of Song, Cohen Ganor, Wolfe, and Song ‘801 do not disclose, teach, or suggest the claimed invention.  Song teaches a computer system that conducts transactional monitoring to detect different types of possible cases in order to prevent financial crimes.  Cohen Ganor teaches a system and method for estimating or calculating a fraud risk by receiving information related to a transaction, using social media information related to a party participating in the transaction and calculating a risk score, associated with the transaction, based on the correlation or comparison between the social media information and the information related to the transaction.  Wolfe teaches a system and 
However, the prior art did not disclose, teach, or suggest the limitations of examining the message for the one or more data values; searching, by at least one processor, one or more sources for one or more records associated with the first party and the second party, the one or more records maintaining personal information regarding the first party and the second party, wherein the one or more sources comprise one or more social media platforms and databases, and wherein the personal information comprises a relationship between the first party and the second party; and comparing, by at least one processor, the one or more data values characterizing the message with the personal information in the one or more records, as recited in independent claims 1, 17, and 21.  Therefore, the prior art of record fails to anticipate or render obvious the claimed invention.

The overall claimed combination of a method comprising: accessing, by at least one processor, one or more data values associated with an online transaction associated with a first party and a second party, the online transaction initiated by the first party as a buyer for the purchase of a good or service on behalf of the second party as a recipient of the purchased good or service, the one or more data values characterizing an identity of the first party and an identity of the second party, the one or more data 

Claims 1, 6-17, 19-21, and 23-27 were deemed patent eligible because the claimed invention integrated the recited abstract idea into a practical application.  The abstract idea was the process of generating a score representing a likelihood that the online transaction was fraudulent.  The integration of the abstract idea was demonstrated by the limitation authorizing or rejecting, by at least one processor, the online transaction based on a comparison of the generated score with a threshold score.  The limitation was found to integrate the abstract idea into a practical application because it applied the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  

For these reasons, claims 1, 6-17, 19-21, and 23-27 are deemed to be allowable over the prior art of record.  Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:

P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314


/John O Preston/
Examiner, Art Unit 3691
July 22, 2021


/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691